Campbell, J.,
delivered the opinion of the court.
This bill was demurred to on the ground that a Court of Chancery cannot reform a deed which contains a patent ambiguity in the description of the land intended and attempted to be conveyed. We are not aware of any such restriction on the *649power of the court. It is not a question of latent or patent ambiguity, but of fraud, accident or mistake in drawing the written evidence of the contract. If through fraud, mistake or accident the writing has not been made to speak the agreement of the contracting parties, it will be reformed to truly represent what the parties intended it should; and, when thus reformed, it will be enforced as if originally so drawn. This applies to contracts required by law to be in writing .as well as to others, and both to the original parties to the contract and those claiming under them as volunteers, or with notice of the mistake. Simmons v. North, 3 S. & M. 67; Peques v. Mosby, 7 S. & M. 340; Dunbar v. Newman, 46 Miss. 231; Phoenix Ins. Co. v. Hoffheimer, 46 Miss. 645; Willis v. Gattman, 53 Miss. 721.

Decree reversed, demurrer overruled, and cause remanded.